1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Amelia L. Bizzaro
     Assistant Federal Public Defender
4    Wisconsin State Bar No. 1045709
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     amelia_bizzaro@fd.org
7

8    *Attorney for Petitioner George Chester Arthur.

9
10
                         U NITED S TATES D ISTRICT C OURT
11                             D ISTRICT OF N EVADA
12   George Chester Arthur,

13               Petitioner,                    Case No. 2:14-cv-02083-RFB-CWH

14         v.                                   Unopposed Motion for Extension
                                                of Time to File Reply
15   Warden Neven, et al.,
                                                (First Request)
16               Respondents.

17

18

19

20

21

22

23

24

25

26
27
 1                                 P O IN TS   AND   A U TH O R IT IE S
 2          Petitioner George Chester Arthur respectfully asks this Court to enter an

 3    Order extending his deadline for filing a reply in support of his § 2254 petition for

 4    90 days until July 11, 2019.

 5          Arthur filed a timely, counseled § 2254 petition on January 31, 2017.1 The

 6    matter was delayed by a court reporter, who took several months to finally provide

 7    the necessary transcripts.2 Following the filing of those transcripts, litigation of

 8    Nevan’s motion to dismiss ensued.3 During that time, neither party sought any

 9    extensions.4 On December 11, 2018, this Court granted the motion in part,

 10   dismissing Claim 2.3 from the petition.5 All of the other claims remained.6 Neven

 11   received one extension before filing his 80-page Answer on February 25, 2019.7

 12   Arthur’s reply is due April 12, 2019.8

 13         This is Arthur’s first request for an extension to file his reply.

 14         This extension is necessary to allow counsel time to prepare and file Arthur’s

 15   Reply. This case has 11 claims with multiple subclaims, and is unique because

 16   Arthur obtained relief in the state district court before the Nevada Supreme Court

 17   reversed.

 18

 19
            1  ECF No. 28. Arthur had previously filed a pro se habeas petition in December,
 20   2014. On September 27, 2016, This Court stayed the matter to allow for completion
 21   of his state habeas litigation. ECF No. 26. Arthur moved to life the stay on the same
      day that he filed his counseled § 2254 petition. ECF Nos. 27, 28.
 22         2   ECF Nos. 48, 49, 50.
 23         3   ECF Nos. 51, 52, 53, 54.
 24         4   Id.

 25
            5   ECF No. 55.
            6   Id.
 26
            7   ECF No. 58.
 27         8   ECF No. 55 at 2.


                                                      2

527
 1           This request takes counsel’s schedule into mind. Counsel expects to be out of
 2    the office completely from April 26, 2019 through May 10, 2019 on medical leave.
 3    She expects to work from home from May 13 through May 24, recovery permitting.
 4    She will also be out of the office on June 6 to 7 for a Ninth Circuit oral argument in
 5    Portland, Oregon, and from June 8 to 23 for a long-planned family vacation out of
 6    the country. This requested extension gives counsel enough time to complete the
 7    Reply in this case if she is unable to work remotely from May 13 to May 24 because
 8    recovery is difficult.
 9           Over the past two months, since learning of the need for medical leave,
 10   counsel has been diligently working on her cases to complete as much as possible
 11   before leaving. As a result, she was unable to complete the reply in this case.
 12          This motion is not filed for the purposes of delay but in the interests of
 13   justice, as well as in Arthur’s interests. Accordingly, Arthur respectfully asks this
 14   Court to grant the requested extension to July 11, 2019.
 15          Counsel emailed Deputy Attorney General Michael J. Bongard on April 11,
 16   2019 regarding this request and he replied that he did not object to the requested
 17   extension.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                   3

527
 1    Dated April 11, 2019.
 2                                Respectfully submitted,
 3
                                  Rene L. Valladares
 4
                                  Federal Public Defender
 5
                                  /s/Amelia L. Bizzaro
 6
                                  Amelia L. Bizzaro
 7                                Assistant Federal Public Defender

 8

 9

 10                               IT IS SO ORDERED:

 11
                              ________________________________
 12                           RICHARD F. BOULWARE, II
                                ______________________________
                              UNITED  STATES DISTRICT JUDGE
 13                             United States District Judge
                              DATED this 12th day of April, 2019.
 14
                                Dated: ________________________
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                              4

527
 1                               C E R TI FI C A T E   OF   S E R V I CE
 2          I hereby certify that on April 11, 2019, I electronically filed the foregoing with

 3    the Clerk of the Court for the United States District Court, District of Nevada by

 4    using the CM/ECF system.

 5          Participants in the case who are registered CM/ECF users will be served by

 6    the CM/ECF system and include: Michael J. Bongard.

 7          I further certify that some of the participants in the case are not registered

 8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or

 9    have dispatched it to a third party commercial carrier for delivery within three

 10   calendar days, to the following non-CM/ECF participants:

 11         George Chester Arthur
            No. 53897
 12         North Dakota State Prison
 13         PO Box 5521
            Bismark, ND 58506
 14
                                                 /s/Jessica Pillsbury
 15                                              An Employee of the
 16                                              Federal Public Defender

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                       5

527
